Title: 25th
From: Adams, John Quincy
To: 


       I have given up all pretences to study any more this week. The Court of Common-pleas sits here; and I shall attend that. It was near one o’clock this day before they met and then they immediately adjourn’d till the afternoon. I was there after dinner. Nothing was done but calling over the actions. Judge Greenleaf gave a very short charge to the grand Jury, in which he observed to them, that frequently persons were charged, by malicious enemies, of crimes whereof they were entirely innocent; and he recommended to them to be upon their guard, so as not to be deceived by false accusations, of that nature. The court adjourned by five o’clock. I went and took a walk with Mr. Symmes and Townsend. Symmes was sworn in at the Court of common-pleas, this time last year: but has not I believe an immediate prospect of making his fortune in the profession. I was with Townsend at his lodgings till between 7 and 8 o’clock.
       Mr. Bradbury this afternoon told me a piece of news which shock’d me exceedingly. That Sam. Walker was rusticated; and for a crime, which is the more infamous, because it can be attributed neither to youthful levity, nor to the extravagance of ebriety.
      